 THE JAMES TEXTILE CORP.319The James Textile Corp.andLocal 148-162, Interna-tional Ladies' Garment Workers' Union, AFL-CIO.Case 22-CA-3530June 7, 1972SUPPLEMENTAL DECISIONAND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn July 28, 1970, the National Labor RelationsBoard issued its Decision and Order in the above-entitledproceeding,' finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended,and ordered that the Respondent cease and desisttherefrom and take certain affirmative action toremedy the unfair labor practices. The Board alsofound that Respondent did not violate Section8(a)(1) and (5) of the Act by refusing on and afterMay 7, 1968, to recognize and bargain with theUnion. Thereafter, on September 23, 1971, theUnited States Court of Appeals for the Third Circuitreversed the Board's finding that the Respondent didnot violate Section 8(a)(5) of the Act and found ". . .that the employer's refusal on May 7, 1968, torecognize Local 148 was an unfair labor practice inviolation of Section 8(a)(5) of the Act." 2 The courtremanded the case to the Board for reconsiderationin order that the Board may determine an appropri-ate remedy in light of the court's finding an 8(a)(5)violation of the Act. Thereafter, both Respondentand Charging Party filed statements of position onremand.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this case to a three-member panel.In its initial decision the Board' found that, inRespondent's antiunion campaign and in an effort toundermine the union's strength, the Respondentviolated Section 8(a)(1) by: interrogating employeesconcerning their membership in or support for theUnion; threatening employees that others had beendischarged and they might be discharged or sufferother economic reprisals if they became members ofor supported the Union; interfering with employees'contacting a union representative on their own timein front of the plant; and promising benefits ofpossible scholarships for employees' children todissuade support of the Union. In addition, theBoard also found that the Respondent violatedSection 8(a)(3) and (1) of the Act by discriminatorilyterminating employee Joaquin Gutirrez (King) onJune 3, 1968, and not thereafter reinstating himbecause of his union activities and desires.Withrespect to the 8(a)(5) allegation of the complaint, theBoard found that the Employer did not violate theAct when it refused to recognize the Union possess-ing authorization cards from a majority of employeesbecause the Employer was awaiting a Board decisionon its obligation to continue to bargain with a sisterunion which represented employees before removalof the plant. In these circumstances, the Boardreasoned that to find such violation would be inderogation of its own processes. Finally, . as therecord failed to establish a clear majority on or afterMay 20, a time when the legal imprediment wasremoved, the Board did not reach the question ofwhether the conduct found violative of the Actwould otherwise warrant the issuance of a bargainingorder.The court did not disturb the Board's findings thatRespondent had violated Section 8(a)(1) and (3) inits efforts to undermine union strength. However, thecourt rejected the Board's conclusion that thepending proceedings involving Local 62 sanctionedthe Company's refusal, on May 7, to recognize Local148-162. The court noted that, on that date, the latterunion had unquestionably been designated as therepresentativeby a majority of the Company'semployees.The court further observed that theCompany had had no dealings with Local 62 for 5years, that the contract between the Association andLocal 62 had almost certainly expired by then, andthat, "if conceivably some rights conferred by the1963 contract survived in 1968, the New Jersey localcould more appropriately and conveniently adminis-ter them for a New Jersey shop as a successorrepresentative." The court concluded that, in thesecircumstances, "we can discover no rational basis forapprehension by the Board that to have accordedrecognition to Local 148 as bargaining representativeeffectiveMay 7, 1968, would have been `in deroga-tion of the Board's processes.' " Finally, the courtadded that no consideration of fairness to theEmployer impedes a holding that its conduct on May7, 1968, was an unfair labor practice and pointed outthat the purpose and the motivation of the Employerin denying union recognition were "grossly improp-er." In this regard, the court stated:On May 7, 1968, the employer here refused tobargain with a union that had duly qualified forrecognition under Section 9(a). And since thereason for this refusal was to gain time to achieveemployee disclaimer of the union, the intention of1184 NLRB No 702Local 148-162 InternationalLadies' Garment Workers' Union, AFL-CIO[The James Textile Corp ] v. NLRB,450 F.2d 462 (C A 3)197 NLRB No. 56 320DECISIONS OF NATIONALLABOR RELATIONS BOARDthe employer to flout and violate the statutorymandate is clearly established.In remanding the case to us for determination as toan appropriate remedy in light of the finding that theEmployer's refusal on May 7, 1968,to recognizeLocal 148 violatedSection 8(a)(5) of the Act, andpresumably in light of the view that the Employer'srefusalwas calculatedtogain timetoachieveemployee disclaimer of the union as revealed by itstotal pattern of unlawful conduct, the court appearsto have narrowly limited the scope of our review.Thus, the court states:Whether, in light of whatever has occurred sinceMay 7, 1968, bargaining with the Union shouldnow be required, as inFranks Bros. Co. v.N.L.R.B.,1944, 321 U.S. 702, or not required, asinN.L.R.B. v. Fansteel Metallurgical Corp.,1939,306 U.S. 240, will be for the Board to decide.Having accepted the remand, and having reviewedthis case within the narrow limits proscribed by thecourt,we find that a bargaining order is theappropriate remedy for the 8(a)(5) violation found bythe court. Thus, in our view, thiscase morecloselyparallelsFranks Bros. Co.thanFansteel MetallurgicalCorp.InFansteelthere was an unlawful sitdown strike.The employees who engaged in such unlawfulconduct were discharged and the Court refused toreinstatesaid employees on the ground that theirconduct was unprotected. Thereafter, the Courtfound that the employer would not then be com-pelled to bargain with the union because thesubsequent unlawful events destroyedthe union'sright to rely on its majorityas a basis for abargaining order.In sum, the Court concluded thatmajority status and right to recognition may bevoided by subsequent unlawful conduct and dis-charge of the union supporters.On the other hand, inFranks Bros.,there was nounlawful conduct by the ' employees. After thedemand for recognition the employer conducted anagressivecampaign against the union even to theextent of committing several unfair labor practices.In the meantime,during the normal course ofbusiness, the union's originalmembership had beenreplaced, leaving the union with less than a majority.Despite the union's lossofmajority, and as thereplacement of these employees was not occasionedby their own unlawful conduct, the Courtentered abargaining order to permitthe bargaining relation-ship to function for a reasonabletime.In sum, inFansteel,where loss of majority was attributable tothe employees' misconduct, no bargaining order lies.On the other hand, as inFranks Bros.,where loss ofmajority cannot be attributable to any unlawful orunprotected conduct of the union supporters butsuch loss occurs in the normal course of businessduring a time when the employer is embarked on acourse of action in flagrant disregard of the statuteand employee rights to union representation, abargaining order will lie.In the instant case, it was found that the Union hada majority on May 7, 1968, when it made its demandfor recognition. The court found that it was entitledto recognition, and the Respondent'srefusal torecognize the Union was a breach of its statutoryduty to bargain. Moreover, there is no evidence inthe record of any unlawful conduct by the Union orby its supporters which led to its loss of majoritystatusas inFansteelMetallurgicalCorp.To thecontrary, here, as inFranks Bros.,loss of unionmajority occurred in the normal course of business atthe same time the Respondent was unlawfullyrefusing to recognize the Union and at the time theRespondent was embarked upon a "grossly improp-er" course of conduct, as found by the court, ". . . togain time to achieve employee disclaimer of theunion . . . ." Accordingly, we must conclude, inlight of the findings of the court and the recordevidence, that the teaching ofFranks Bros.isapplicable and that a bargaining order is required toremedy the 8(a)(5) violation found by the court.Although the court appears to have restricted theBoard's review of this case within the confines ofFansteelMetallurgical Corp.andFranks Bros.,wenote in passing that the Respondent's course ofunlawful conduct would also warrant a bargainingorder under the Supreme Court's holding inN.L.R.B.v.Gissel Packing Co.,395 U.S. 575.In this regard the Respondent's relentless cam-paign to defeat the Union's organizational effortsconsisted not only of serious and extensive acts ofinterference,restraint,and coercion against itsemployees in violation of Section 8(a)(1), butincluded the discriminatory discharge of a leadingunion adherent in violation of Section 8(a)(3). Theseunfair labor practices were not only flagrant andcoercive in nature but, as the court found, weredesigned "to achieve employee disclaimer of theunion." In our view, it is unlikely that the effect ofthese unfair labor practices could be neutralized byconventional remedies which would insure a fairelection.We therefore find that the employees'desires as expressed through the authorization cardsin possessionof the Union on May 7, at the time ofRespondent's unlawful rejection of the union de-mand for recognition,are a more reliable measure oftheir stand on the issue of representation and that thepolicies of the Act will be better effectuated by theissuance of a bargaining order.Accordingly, undertheholding ofGissel,we would also issue abargaining order. THE JAMES TEXTILE CORP.321SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole,theNational Labor RelationsBoard affirms its Decision and Order of July 28,1970, as amended below:1.Insert the following as paragraph 1(a) of theOrder and renumber the following paragraphsaccordingly:"(a)Refusing to bargain collectively in good faithconcerning rates of pay,hours of employment, andother terms and conditions of employment withLocal148-162,'InternationalLadies'GarmentWorkers' Union,AFL-CIO,as the exclusive repre-sentative of the employees in the appropriate unitdescribed below:All production,'maintenance,shipping,receivingand cutting department employees employed atRespondent'sNorth Bergen,New Jersey,plant,excluding office clerical employees,professionalemployees,salesmen, porters, guards, and allsupervisors as defined in the Act.2.Insert the following as paragraph 2(a) of theOrder and renumber the following paragraphsaccordingly:"(a)Upon request,bargain collectively in goodfaithwith the above-named Union as the exclusiverepresentative of all employees in the appropriateunit,and embody in a signed agreement anyunderstanding reached."3.Substitute the attached notice for the noticeattached to the original Decision and Order.sign a contract containing such understanding.The bargainingunit is:All production, maintenance, shipping, re-ceiving and cutting department employeesemployed in Respondent's North Bergenplant, excluding office clerical employees,professional employees,salesmen,porters,guards, and all supervisors as defined in theAct.WE WILL offer Joaquin Gutirrez (King) hisformer job with all his rights and any backpaydue him.WE WILL NOT ask our employees about theirunionmembership, support, or sympathies.WE WILL NOT warn employees that otheremployees have been discharged because of theUnion or that employees may be dischargedbecause of the Union or that we will takeeconomic reprisals against them if the Union issuccessful in organizing the plant.WE WILL NOT interfere with employees whomay wish to contact a union representative ontheir own time outside the plant.WE WILL NOT hold out the possibility ofbenefits for employees' children in order todiscourage employees from supporting the Union.All our employees are free to become or remainunion members.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a trial in which the Company, the Union,and the General Counsel of the National LaborRelationsBoard participated and offered theirevidence, it has been found that we violated the Act.We have been ordered to post this notice and toabide by what we say in this notice.WE WILL bargain collectively in good faith,upon request, with Local 148-162, InternationalLadies' Garment Workers' Union, AFL-CIO, asthe exclusive representative of all the employeesin the bargaining unit described below withrespect to rates of pay, wages, hours of employ-ment and other terms and conditions of employ-ment and, if an understanding is reached, we willDatedByTHE JAMES TEXTILECORP.(Employer)(Representative)(Title)We will notify immediately the above-named indi-vidual, if presentlyserving in theArmed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-2100.